Citation Nr: 1506434	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-35 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of septoplasty.

2.  Entitlement to an initial compensable rating for degenerative joint disease (DJD), metatarsalgia, 4th toe fracture of the right foot.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1984 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to service connection for right 2nd and 3rd toe disabilities has been raised by the record in a May 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an initial compensable rating for the residuals of septoplasty is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's degenerative joint disease, metatarsalgia, 4th toe fracture of the right foot manifests with pain and painful motion, and is productive of moderate disability.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for degenerative joint disease, metatarsalgia, 4th toe fracture of the right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.71a, DC 5284 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

In September 2008, the Veteran was provided with the requisite notice as to the evidence and information needed to substantiate his claim.  38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Increased Initial Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's right foot disability is currently rated as noncompensable under Diagnostic Code (DC) 5284, which applies to injuries of the foot.  38 C.F.R. § 4.71a, DC 5284 (2014).  Under this Code, moderate foot injury warrants a 10 percent rating; moderately severe foot injury warrants a 20 percent rating; and, severe foot injury warrants a 30 percent rating.  If actual loss of the foot is shown, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5284 (2014).  Painful motion due to degenerative arthritis is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The Board finds that the evidence warrants a 10 percent disability rating for moderate disability.  Indeed, the evidence shows painful motion due to arthritis that the Board finds is moderate. 

The Board does not find the evidence supports a higher rating because the evidence does not show moderately severe residuals.  Indeed, at the September 2009 VA examination, the Veteran complained of pain on walking and standing, but not at rest.  He did not have associated weakness or swelling, but did have stiffness, fatigability, and lack of endurance.  He reported being able to walk for 45 minutes without taking a break.  He did not complain of flares of pain, and there is no suggestion that he had periods of additional functional loss due to pain or extended use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In sum, his symptoms do not amount to moderately severe, but instead more closely approximate the level of a 10 percent rating.  38 C.F.R. § 4.7 (2014).

He is entitled to this rating for the entire period under appeal, that is, from the effective date of service connection.  38 C.F.R. § 3.400 (2014).

A higher rating is not available under DCs 5010 or 5003, the codes pertaining to arthritis, because there is no indication the Veteran has had incapacitating episodes resulting for his right foot DJD.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2014).  His symptoms include metatarsalgia, but a rating under the code pertaining to this condition would not avail him of a higher rating, because the highest evaluation available under DC 5279 is 10 percent.  Id., DC 5279.

The evidence does not show acquired pes planus, clawfoot, or malunion or nonunion of the tarsal or metatarsal bones, therefore the codes pertaining to those disabilities are not available.  38 C.F.R. § 4.71a, DCs 5276, 5278, 5283 (2014).

The Board has also considered whether this claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  In exceptional situations where the rating criteria is inadequate, the Board may refer the case for extraschedular consideration, because the Board is precluded by regulation from assigning extraschedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1). 
Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

The Veteran's service-connected foot disability is manifested by a variety of symptoms, including pain, stiffness, fatigability, and a lack of endurance.  However, these symptoms and their resulting effects are fully contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2014); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59 (2014); Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

Therefore, the Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms - and more importantly their consequent effect - are contemplated by the schedular rating criteria.  His symptoms related to his foot injury are rated based on the extent of their severity, whether moderate, moderately severe, or severe.  All of his symptoms are considered when determining their severity; and, therefore all of his symptoms are also contemplated by the Rating Schedule.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An initial rating of 10 percent is granted for degenerative joint disease (DJD), metatarsalgia, 4th toe fracture of the right foot, effective from the date of service connection.



REMAND

The Veteran has alleged that the VA examination in regard to the residuals of a septoplasty was inadequate in that it did not test whether he had nasal blockage.  He has also alleged his symptoms have increased since his last evaluation.  Accordingly, an update VA examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment received for the residuals of his septoplasty, and make arrangements to obtain all records not already associated with the claims file.

2.  Schedule the Veteran for an updated VA examination to assess the severity of the residuals of his septoplasty.  The examiner is asked to conduct a thorough examination, and to provide an opinion on whether the Veteran has 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  The examiner is also asked to provide an opinion on whether the Veteran has any other diagnoses caused or aggravated by the residuals of his septoplasty.  All opinions should be supported with an explanation that cites to evidence in the record and medically accepted knowledge.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


